     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   G&G CLOSED CIRCUIT EVENTS, LLC                          )
                                                             )
 7                     Plaintiff,       vs.                  )   Case No.: 2:10-CV-02533-WDK-JC
                                                             )
 8   GRACIELLA PADILLA, et al,                               )                   RENEWAL OF JUDGMENT
                                                             )                   BY CLERK
 9                 Defendant,                                )
                                                             )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
     C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, G&G Closed Circuit Events, LLC, and against Defendant Graciella Padilla, an
13
     individual and d/b/a La Terraza Restaurant, entered on July 26, 2011, be and the same is hereby renewed in the
14
     amounts as set forth below:
15
             Renewal of money judgment
16
                      a. Total judgment                                      $     2,180.00
17
                      b. Costs after judgment                                $           0.00
18
                      c. Subtotal (add a and b)                              $      2,180.00
19
                      d. Credits                                             $          0.00
20
                      e. Subtotal (subtract d from c)                        $      2,180.00
21
                      f.   Interest after judgment(.18%)                    $          38.94
22
                      g. Fee for filing renewal of application               $         00.00
23
                      h. Total renewed judgment (add e, f and g) $                 2,218.94
24

25
             June 29, 2021
     Dated: ___________________                  CLERK, by _________________________
                                                            _____________________
                                                                                ____
26                                                  Deputy

27                                               Kiry A. Gray,
                                                 Clerk of U.S. District Court
28




                                                  Renewal of Judgment
